 590DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no evidence in the record to support the allegation in the complaint thatthe Respondent violated the Act by threats of reprisal, urging, persuading, threaten-ing, and warning employees to refrain from assisting, becoming members of, orremaining members of the Union.Accordingly, the complaint to that extent shouldbe dismissed.There is no evidence in the record to support the allegation in the complaint thatthe Respondent threatened to discharge employees who engaged in union or con-certed activities and/or activities guaranteed by Section 7 of the Act.Accordingly,the complaint to that extent should be dismissed.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin themeaning of Section 2 (6)and (7)of the Act.2.The Unionis a labor organizationwithin themeaning ofthe Act.3.TheRespondent has not engaged in any unfair labor practiceswithin themeaning of Section 8(a) (1) and(3) of the Act.[Recommendations omitted from publication.]DURA STEEL PRODUCTS COMPANYandLOCAL990,INTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA(UAW-AFL),PETITIONER.Case No. 21-RC-3477. February 10, 1955Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by the Boardin the above-entitled proceeding on July 16, 1954,1 an election by secretballot was conducted on August 3, 1954, under the direction and super-vision of the Acting Regional Director for the Twenty-first Region,among the employees of the Employer in the unit found to be appro-priate.Following the election, a tally of ballots was" furnished theparties.The tally shows that 118 votes were cast; 4 were cast for thePetitioner and 114 were challenged.No objections to the conduct ofthe election were filed by either of the parties.As the challenged ballots were sufficient in number to affect theresults of the election, the Acting Regional Director, pursuant to theBoard's Rules and Regulations, conducted an investigation and, onSeptember 29, 1954, issued and served upon the parties his report onchallenges. In his report, the Acting Regional Director recommendedthat challenges to the ballots of certain individuals be sustained andthe challenges to the ballots of other individuals be overruled and thattheir ballots be opened and counted. Thereafter the Intervenor, UnitedElectrical, Radio & Machine Workers of America (UE), Local 1421,within the time for filing exceptions, filed "An Appeal" from theActing Regional Director's report, in which it requested the Boardto reject the report and order a hearing in this matter.The Inter-venor's requests are hereby denied.1109 NLRB 179111 NLRB No. 100. DURA STEEL PRODUCTS COMPANY591Strikers and replacements:The ballots of 50 individuals named inAppendix A, attached hereto, were challenged by the Employer andthe Petitioner on the ground that. they were economic strikers who hadbeen permanently replaced; the ballots of the 53 individuals namedin Appendix B, attached hereto, were challenged by the Intervenor onthe ground that they are temporary employees rather than permanentemployees who have replaced economic strikers.The Acting Regional Director's investigation showed that when animpasse was reached in bargaining negotiations between the Employerand the Intervenor, a strike was called effective January 11, 1954.One hundred and three production and maintenance employees, includ-ing 7 leadmen and 7 office employees, left the plant and established apicket line.Prior to January 11, and during the strike, the Employernotified all employees that new employees would be hired. The Em-ployer's newspaper advertisements for new employees clearly offeredpermanent employment.By February 1, 1954, 98 production andmaintenance employees had been hired since January 15, 1954, includ-ing 7 working foremen, a new classification replacing the leadmanclassification.On July 13, 1954, the eligibility date, there were 73production and maintenance employees, 7 of whom were working fore-men determined by the Board to be supervisors. The decrease of em-ployees was attributed to a business recession which has also causedthe reduction of the workweek from 40 to 30 hours. Interviews ofBoard agents with 51 of the 58 employees hired after January 11,1954, indicated that 49 were told by management representatives atthe time of hire and 47 were told on subsequent occasions that if theirwork was satisfactory their employment would be permanent.From the foregoing, we agree with the Acting Regional Directorthat the Employer has permanently replaced those employees who wentout on the economic strike, and therefore that they are not eligiblevoters.We sustain the challenges to the ballots of the individualslisted in Appendix A; we overrule the challenges to the ballots of theindividuals listed in Appendix B and shall direct that these ballots beopened and counted.Robert Morerno, Hector Hinojos, Arthur Garcia, Andrew Carrasca,Benito Jauriqui, Alfonso Ratcliffe, and Gilbert Roldan:The ballotsof these individuals were challenged by either the Employer or theEmployer and Petitioner jointly, on the ground that they were dis-charged during the months of November and December 1953 and werenot employees on the eligibility date.The Intervenor contends theyare eligible voters because grievances were filed protesting their dis-charges and the Employer has refused to process the grievances.Asno unfair labor practice charge has been filed concerning the dis-charges of the above employees, for the purposes of this proceeding,the 7 individuals named above were presumptively discharged for 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause; 2 and we agree with the Acting Regional Director that they-were not eligible to vote.Accordingly, we sustain the challenges to,the ballots of Robert Moreno, Hector Hinojos, Arthur Garcia, AndreCarrasca, Benito Jauriqui, Alfonso Ratcliffe, and Gilbert Roldan.Ray Keenan, Eli IY oast :The Employer and the Intervenor chal-lenged the ballots of Keenan and Yoast on the ground that their em-ployment had been terminated.The Acting Regional Director re-ported the Employer's records to show that these employees were dis-charged on July 13 for inefficiency, and that Petitioner, after investi-gation of the matter, agreed as to the reason for their discharge.Ac-cordingly, we adopt the Acting Regional Director's recommendationswith respect to these two employees and sustain the challenges to theirballots.'Louis Segal:The Employer and the Petitioner challenged the bal-lot of Segal on the ground that he is a replaced striker. The ActingRegional Director found that subsequent to January 11, 1954, Segalwas permanently replaced, and after a vacancy occurred on July 19,Segal was hired as a new employee on July 20, 1954. On these facts,we find that Segal, an economic striker who had been permanently re-placed, was not an employee on the eligibility date.We sustain thechallenge to his ballot.Jessie Moore :The Employer challenged the ballot of Moore on theground that she is not an employee. The investigation by the ActingRegional Director revealed that Moore was on sick leave with an in-jured hand from May 27, 1953, until September 29, 1953, when shereturned to work.After working 4 hours, she left the job claimingthat her hand hurt too much to work. On December 2, 1953, the Em-ployer advised her by letter that upon a release from her physician, ajob opening existed for her.The Employer stated that the physicianadvised him in December 1953, that Moore could return to work, andsubmitted a copy of a letter from the doctor, dated January 11, 1954,to an insurance carrier that he had last examined Moore on December15, 1953; that it was quite safe for her to return to work and that hedid not feel she had been temporarily disabled since his last report,but that her present condition should be considered permanent.On April 23, 1954, after the picket line was terminated, Moore askedthe superintendent whether her job was available, and on the 29th wastold by the general manager that she had been replaced.An unfair labor practice charge was filed on October 8, 1954, afterthe Acting Regional Director had issued his recommendation regard-ing this challenge, alleging that Moore and two of the individualslisted in Appendix A had been discriminated against in violation ofSection 8 (a) (3).On December 2, 1953, the Acting Regional Di-2 SeeStainless Welded Products, Inc.,104 NLRB 204.3 SeeSilver Knit Hosiery Mills, Inc.,99 NLRB 422, 427. DURA STEEL PRODUCTS COMPANY593rector dismissed the unfair labor practice charges.No appeal hasbeen taken from the dismissal of the charges. In these circumstanceswe presume that Moore was denied employment on April 29, 1954, fornondiscriminatory reasons.As she was not an employee on the eligi-bility date, we adopt the Acting Regional Director's recommendationand sustain the challenge to Moore's ballot.Inasmuch as we have overruled the challenges to 53 ballots, we di-rect that these ballots be opened and counted. In the event that a suf-ficient number of these ballots were cast for the Petitioner to give thePetitioner a majority of all the valid votes cast in the election, the Act-ing Regional Director is instructed to issue a certification of repre-sentatives to the Petitioner. If the majority of all valid votes cast isfor United Electrical, Radio and Machine Workers of America (UE),Local 1421, then the Acting Regional Director is instructed to issuea certification of representatives to that effect.[The Board directed that the Acting Regional Director for theTwenty-first Region shall, pursuant to the Rules and Regulations ofthe National Labor Relations Board, within ten (10) days from thedate of this Direction, open and count the ballots of all employeeslisted in Appendix B, attached hereto, and shall thereafter prepareand cause to be served upon the parties a revised tally of ballots, in-cluding therein the count of the said challenged ballots, and issuecertification.]D. AbeytaFrank AcostaLawrence AlvaradoMary Holdan AmaroIwillaW. ArnoldPhillip BarraganPete M. BarriosW. BeauchanRaymond B. BlancoLawrence BurchManuel U. CastorenaGladine ColbertErnieA. CorellaArthur Del RioFrank EspinozaRaymond C. EspinozaFidel V. GarciaJoe S. GarciaRobert GarciaTony GarciaAppendix AJessie GartmonHarry GoldsteinMary GomezCrestino C. GuerreroTrinidad HernandezNathan KlamanMarion A. KnoxPeter LaraHenry M. LopezLuis LozanoFrank J. MaciasJoseph MaciasJoseph MesiasGregorio MirandaRaul NavaRamon PerezVictoriano PerezParis PughGoldman RattlerRudy Ruiz 594DECISIONS OFFloyd SalasSamuel SapolskyG. Hugh SappAbraham SerotaWilliam SilvermanBenjamin AaronsonFrederic AltonJoseph BabineauWalter BaileyRoosevelt BatesSamuel BatesAllen BegnaudWillie BrooksChester CarterRobert ChildressJames ColeClarence CooleyCarl CrandallArlen DavisFrancisco De La TorreEliseo EstradaWardell FelstetJames FlanaganAdrier FrazierLucia GallegosMax GallegosVictor GuerreroJon GunnWilbert HardyHarold HenleyWilliam HeskeRichard HeskethNATIONAL LABOR RELATIONS BOARDJohn P. TorresAmelia VallesRudy M. VidalWillie WilsonFrank YbarraAppendix BEugene JacksonMelvin JacksonFreddie JenkinsThomas KellyLucretia KennedyHenry KentHenry KleinNormand La CarraMary LittleWalter LyonBernardo MaciasTony ManganPorter Marshall, Jr.James MasonRichard MontfordRay MooreAlbert NixEdward PerkinsLorin ReynoldsEdward RichardWalter StewartLawrence TaitEugene TraverseCarl WardElisha WyattCarl YoungLOCKHEEDAIRCRAFTCORPORATIONGEORGIA DIVISION IandINTERNA-TIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL613,AFL,zPETITIONER.Case No. 10-RC-2906. February 10, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Gilbert Cohen, hearing officer.1The Employer's name appears as amended at the hearing.x At the hearing,Local 613 was substituted for the International as the petitioningparty.111 NLRB No. 94.